 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinery Movers, Riggers And Machinery Erec-tors Local 136 of the International Associationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO (United Exposition ServiceCo., Inc.) and James Graves. Case 13-CB-8720September 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 11, 1980, Administrative Law JudgeDavid L. Evans issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbrief and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge nd to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MachineryMovers, Riggers and Machinery Erectors Local136 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.I We find no merit in Respondent's exception which contends that itsrights under the Administrative Procedures Act, 5 U.S.C §554(d), havebeen violated because counsel for the General Counsel investigated aswell as prosecuted this case. The cited provision of the AdministrativeProcedures Act requires the separation of investigator aid prosecutorialfunctions not from each other but from the decisionmaking function2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administratise law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-·inces us that the resolutions are incorrect Sauldard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.We note that the Administrative Law Judge specifically discussed theimpact of union applicant Graves' prior felony cons iction on his credibil-ity. The Administrative Lasw Judge found, in part based on his observa-tion of the witness, that Graves' initial denial of the fact that he had pledguilty to a 1975 robbery charge was not a deliberate lie It was instead,according to the Administrative Law Judge, an effort to deny that anycurrent weight should be given to the conviction because Graves hadsuccessfully completed a 2-year conditional discharge from the convic-tion.252 NLRB No. 58DECISIONSTATEMENT OF THE CASEDAVII) L. EVANS, Administrative Law Judge: Thismatter was heard at Chicago, Illinois, on May 5, 1980.The charge against Machinery Movers, Riggers and Ma-chinery Erectors Local 136 of the International Associ-ation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO (herein called Respondent), was filed byJames Graves, an individual (herein called the ChargingParty or Graves), on October 3, 1979.' A complaintissued on November 19 alleging that since on or aboutSeptember 20, "Respondent, throuqh Ernest J. Gibas re-fused to consider James Graves for union membership,"in violation of Section 8(b)(1)(A) of the Act. Respondentfiled an answer admitting that, as alleged, Gibas, businessrepresentative, and Thomas Campagna, president of Re-spondent, are agents of Respondent, but denying thecommission of any unfair labor practices.Upon the record as a whole, including my observationof the witnesses, and upon consideration of the briefssubmitted by counsel, I make the following:FINDINGS OF FACTI. JURISt)ICTIONRespondent is a labor organization which representsemployees employed by various employers includingUnited Exposition Service Company, Inc., a Texas cor-poration; which maintains an office and place of businessin Chicago; and which, during the calendar year preced-ing issuance of the complaint, performed services valuedin excess of $50,000 for enterprises, which were them-selves, engaged in interstate commerce. Respondentadmits that United Exposition Service Company, Inc., isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. Accordingly, it is ap-propriate to assert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDIt is undisputed that, at all times material herein, Re-spondent has been a labor organization within the mean-ing of Section 2(5) of the Act.111. THE AI.T.GEI) UNFAIR ABOR PRACTICEGraves has worked in the Chicago area as a machin-ery mover off and on since 1969. He is not a member ofany labor organization. He got his jobs by reporting tohiring halls operated by Respondent or by Local No. Iof the same International.It is undisputed that2 around September 6 or 7, Gravesapproached Gibas at Respondent's hall and asked if thereAll dates referred to herein are in 1979, unless oherwise specified2 Respondent generally attacks Graves' credibility on the grounds thatin 1975, Graves was convicted of a felony, robbery, and he denied theconviction hen first questioned on cross-examination Graves had re-ceised a cnditional discharge and. after 2 years' good beha ior the con-viction ',as vacated; therefore, evidence of the conviction should prob-ably have been excluded under Rule 609(c)(1) of the Federal Rules ofEvidence Moreover, it was clear that in his denial of the fact of convic-Continued394 MACHINERY MOVERS, LOCAI 136was any chance of his getting a membership card. Gibasreplied that the Local's executive board would meet in 2weeks, and that Graves should not worry about it be-cause he (Gibas) would "pull a few strings."On September 9, Graves filed an unfair labor practicecharge against Local No. .The substance of the chargeis not directly related to the events herein, and it wassubsequently withdrawn.According to Graves, on September 19, in a tavernacross the street from Respondent's hall, he asked Gibasabout the progress on his union card. According toGraves, Gibas "stopped the conversation and he calledJohn Ryan over, that's the vice president of Local 136.He told John Ryan that he wanted him to hear the con-versation." Gibas asked Graves if he had filed a NationalLabor Relations Board charge against Local 1. Gravesreplied affirmatively. Gibas called Graves a "stoolpigeon" and, further according to Graves, "as long as hewas the business manager of Local 136, 1 would neverget a union card." Graves further testified that "ErnieGibas also told me that if I wanted a union card I wouldhave to [go] to the office of [the] National Labor Rela-tions Board and let them get it for me."When asked on direct examination if he recalledhaving a conversation with Graves in September, Gibastestified that he did, that it was on September 19, after aregular union meeting, and that Graves "came in andasked about a union card and I said to him: 'I can't dothat. I'll -efer you to work when there's work,' and Isaid, 'Come on across the street and we'll have a beer.'That was the end of it."To the extent Gibas was attempting to advance adenial by this testimony, I discredit it. First, it simply isnot a denial of the specific testimony of Graves thatGibas called him a "stool pigeon," and that as long asGibas was business manager of Respondent that Graveswould not get a union card, and that Gibas told Gravesto go to the National Labor Relations Board to get hiscard. Finally, Respondent offered no reason for not call-ing Ryan, nor did it dispute Graves' identification ofRyan as vice president of Respondent. Presumably, hadRyan's testimony been favorable to Respondent, it wouldhave called him to testify or explained its failure to doso, and I draw an adverse inference from its failure inthis regard. In short, I credit Graves' testimony aboutwhat was said at the tavern on September 19.On September 21, Graves approached Union PresidentCampagna at Chicago's McCormick Place conventionhall where Campagna was working that date. Gravescomplained to Campagna that Gibas would not let himtake an examination required for membership because hehad filed charges against Local I. Campagna said hewould look into the matter. On Sunday, September 30,Graves called Campagna at home. Campagna confirmedthat Gibas was "upset" by Graves' filing of the Boardcharge against Local 1, and that Gibas was not going tolet Graves take the examination. Graves said he wouldthen complain to the International's vice president, and,according to Graves Campagna replied that "Ernietion, (iraes as actually attempting to deny that any effect should begiven to it That is, he as not attempting to delude the trier of faclGibas said that if I made any, trouble for him or theLocal, that he was going to put me in the trunk."Althouqh Campagna was present at the hearing herein,he was not called to deny these statements. This failureraises the presumption that the testimony of Campagnawould have been adverse to Respondent, and I find thatthis testimony by Graves to be true.Graves also testified that on September 20 and Octo-ber 1, he called the union hall in an attempt to pleadwith Gibas over the matter. Graves testified that bothtimes, Gibas tersely rebuffed him saying only, "f-kyou." This one vulgarism is the only specific testimonyby Graves which Gibas denied: however, I foundGraves' credible on the point and find his testimony tobe true.Respondent offered no testimony that its agents re-fused to consider Graves for membership because of anylegitimate reason, and I find on the credited testimony ofGraves about the statements of Gibas and Campagna,that the sole reason for Respondent's admitted refusal toconsider him was that he had filed charges under theAct, against Local 1.While Section 8(b)(l)(A) provides that a labor organi-zation shall have the right "to prescribe its own ruleswith respect to the acquisition or retention of member-ship," this proviso does not give a labor organization li-cense to enforce union rules or policies which serve nolegitimate union interest and run counter to other Publicpolicies of an overriding nature that Congress has imped-ed in the labor laws. L.R.B. v. Industrial Union ofMarine & Shipbuilding Workers of America, AFL-CIO, etal., 391 U.S. 418 (1968). Specifically, it does not license aunion to deny membership because an individual hasfiled charges or given testimony under the Act. PlumbersLocal Union No. 17. of the United Association of Journey-men, Plumbers and Pipefitters of the United States andCanada,. AFL-CIO (FSM Mechanical Contractor, Inc.),224 NLRB 1262 (1976).Accordingly, I find and conclude that by refusing togive good-faith consideration to Graves' application formembership because he had filed charges under the Act,Respondent has violated Section 8(b)(l)(A) of the Act.3CONC.USIONS OF LAW1. By refusing to give good-faith consideration to themembership application of James Graves because he hadfiled charges under the Act, Respondent has engaged inan unfair labor practice within the meaning of Section8(b)(1)(A) of the Act.2. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.' ithout benefit of citation or argument eyond the conclusionarstatemcnts. Repondent conlends that because counsel for the GeneralCounsel inrseligalted the charge herein. its rights under the Adminlsira-tlie 'rocedures Act and the Fifth Amendment to the Constilutlon of theUnited Stale, have been siolaled. and moves to dismiss the complaintT'here is rno hasis in fact or las fior this motlon and it is accordingl)denied395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYRespondent, by counsel, contended at the hearing thatthere were legitimate reasons for rejecting the applica-tion of Graves if it had been considered. This contention,however, begs the question. As the General Counselcontends, James Graves was and is entitled to good-faithconsideration of his application, that is, without regard tohis invocation of statutory processes against Local No. 1,Respondent, or any other labor organization, and with-out regard to any other consideration contrary to law.Therefore, it is appropriate that as well as being or-dered to cease and desist from its action found to be vio-lative of the Act herein, Respondent shall be ordered togive good-faith consideration to any application formembership submitted by Graves and to post an appro-priate notice to its members.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4The Respondent, Machinery Movers, Riggers and Ma-chinery Erectors Local 136 of the International Associ-ation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO, its officers, agents, and representatives,shall:I. Cease and desist from:(a) Restraining and coercing employees in the exerciseof their rights guaranteed by Section 7 of the Act by re-fusing to give good-faith consideration to membershipapplications because said employees have filed chargesunder the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteedby Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes.(a) Upon request, give good-faith consideration to anymembership application James Graves files, or attemptsto file, with it.(b) Post at its Chicago, Illinois, union hall copies ofthe attached notice marked "Appendix."5Copies of saidnotices on forms provided by the Regional Director forRegion 13, shall, after being duly signed by Respondent'sauthorized representative, be posted immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board," shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT refuse to give good-faith consider-ation to the application for membership filed by anyemployee because said employee has filed chargesunder the National Labor Relations Act, as amend-ed.WE WILL NOT in any other manner restrain orcoerce employees or applicants for membership inthe exercise of their rights protected by Section 7 ofthe National Labor Relations Act.WE WIl.L give good-faith consideration to anyapplicant for membership filed by James Graves.MACHINERY MOVERS, RIGGERS AND MA-CHINERY ERECTORS LOCAl. 136 OF THE IN-TERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAl AND ORNAMENTAL IRONWORKERS, AFL-CIO396